Citation Nr: 0008602	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  94-32 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than October 28, 
1992 for the assignment of a 10 percent evaluation for frozen 
feet, to include the issue of clear and unmistakable error in 
an unappealed rating decision dated April 25, 1946.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1943 to November 1945.  
The veteran is a Purple Heart recipient, and a former 
prisoner of war.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In February 2000, the veteran testified at a personal hearing 
before a Member of the Board.  As a result of the veteran's 
testimony, it appears as though the veteran is seeking an 
increased evaluation for his service-connected frozen feet 
disability(ies), and the matter is referred to the RO for 
further development.  


REMAND

In April 1946, service connection was granted for frozen feet 
and a zero percent evaluation was assigned.  As indicated in 
a January 1999 rating decision, evaluation for frozen feet, 
then rated 10 percent disabling, was increased to 20 percent 
for each foot, effective January 1998.  

At his February 17, 2000, personal hearing, the veteran 
presented a statement for the record.  The veteran 
represented himself at the personal hearing.  Therein, he 
indicated that he had been examined in September 1945, after 
a 90 day furlough, for his frozen feet disorder; and that, 
essentially, he was placed on duty in a warmer climate.  The 
veteran claims that those service medical records were not 
taken into consideration at the time of the April 1946 rating 
decision, and are not of record now.  Of record is a November 
1945 separation examination which shows that the veteran had 
cold feet, which were painful in cold weather.  The veteran 
also testified that he believed his records had been lost or 
destroyed by fire.  

It is well settled that the VA has a statutory duty to assist 
the appellant, who is the veteran in this case, in obtaining 
his military records.  See Jolley v. Derwinski, 1 Vet. App. 
37, 39-40 (1990).  Furthermore, in Cuevas v. Principi, 3 Vet. 
App. 542 (1992), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
instructed that when the service records are presumed 
destroyed, the VA has a heightened obligation to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  Id. at 548.

As additional action by the RO may be helpful in either 
obtaining additional service records or documenting 
information that such records cannot be obtained, the Board 
determines that further development is warranted.  See Dixon 
v. Derwinski, 3 Vet. App. 261, 262-64 (1992); Cuevas, supra.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  Through official channels, the RO 
should make an attempt to secure any 
additional service medical records for 
the veteran.  In particular, the RO 
should try to reconstruct service medical 
records dated in and around September 
1945, with regard to the veteran's frozen 
feet disorder and following his release 
from being a prisoner of war.  In a 
February 2000 statement, the veteran 
indicated that he was examined at Lake 
Placid Country Club in September 1945, 
and that the facility was being used for 
a rehabilitation center by the Army at 
that time. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative, if any, should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 5 -


